





Exhibit 10.2




SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of ________,
2011, is made by and among Saratoga Resources, Inc., a Texas corporation (the
“Company”), and the Purchaser identified on the signature page of this
Agreement, together with its permitted transferees (the “Purchaser”).

RECITALS:

A. The Company and the Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act, including Rule 506 of Regulation D
promulgated thereunder.

B. The Company presently contemplates offering and selling secured notes (the
“Notes”) in an amount sufficient, together with other funding available to the
Company, including funding from Shares sold to Purchasers, to repay in full (the
“Refinancing”) all amounts owing under the Company existing credit facilities
with Wayzata Investment Partners, LLC (collectively, the “Wayzata Debt”).

C. The Company desires to sell to the Purchaser, and to other purchasers
(collectively, the “Purchasers”), upon the terms and conditions stated in this
Agreement, up to Six Million (6,000,000) shares (the “Shares”) of common stock,
$0.001 par value (the “Common Stock”).

D. The Purchaser desires to purchase Shares, provided that the purchase price of
the Shares shall be held in escrow until receipt by the Company of funding
(“Full Funding”) from the sale of Notes and Shares in an amount sufficient to
carry out the Refinancing at which time such proceeds shall be released to the
Company and, if Full Funding has not occurred by July 15, 2011, such proceeds
shall be returned to the Purchaser.

E. The capitalized terms used herein and not otherwise defined have the meanings
given them in Article 6.

AGREEMENT

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Purchaser hereby agree as follows:

ARTICLE 1

PURCHASE AND SALE OF SHARES

1.1 Purchase and Sale of Shares. At the Closing, the Company will issue and sell
to the Purchaser, and the Purchaser will purchase from the Company the number of
Shares set forth on the signature page to this Agreement. The purchase price for
each Share shall be $5.00 (the “Purchase Price”).

1.2 Closing. The closing of the transaction contemplated by this Agreement will
take place on the first business day following satisfaction of the conditions
set forth in Article 5 of this Agreement (the “Closing Date”) and the closing
(the “Closing”) will be held at the offices of the Company or at such other
time(s) and place(s) (including by electronic exchange of facsimile signatures)
as shall be agreed upon by the Company and the Purchaser; provided, however,
that in the event that the Closing shall not have occurred by July 15, 2011,
this Agreement shall terminate and the Purchase Price shall be returned to the
Purchaser, without interest thereon or deduction therefrom, in accordance with
Section 1.3 below.

1.3 Payment.  Not later than five business days after the date hereof, but in no
event later than June 30, 2011 (the “Funding Deadline”), (a) the Purchaser shall
deliver to the Escrow Agent (as defined in Section 1.4 of this Agreement) funds
in an amount equal to the aggregate Purchase Price of the Shares as set forth on
the signature page hereto (the “Aggregate Purchase Price”), which funds shall be
delivered by means of wire transfer(s) in accordance with the wiring
instructions set forth on Exhibit A attached hereto, and (b) the Company shall
instruct its transfer agent (the “Transfer Agent”) to immediately issue in the
name of the Purchaser, and deliver to the Escrow Agent, stock certificates
representing the number of Shares purchased by Purchaser (the “Purchased
Securities”). In the event that the Aggregate Purchase Price shall not have been
delivered to the Escrow Agent by the Funding Deadline, this Agreement shall be
void and of no force or effect.





--------------------------------------------------------------------------------







1.4 Escrow Agent.  

(a) Purchaser and the Company understand and agree that (i) Slattery, Marino &
Roberts, a Professional Law Corporation, solely as an accommodation to the
Company and Purchaser, has agreed to serve as the escrow agent (the “Escrow
Agent”) for the transactions contemplated by this Agreement, (ii) the Escrow
Agent is concurrently acting as the Company’s legal counsel in various matters
and certain fees and expenses owed by the Company to the Escrow Agent may be
paid by the Company out of the escrowed amounts (but under no circumstances
before the first Business Day following Closing), including fees incurred in
connection with the transactions contemplated hereby, and (iii) the duties of
the Escrow Agent are only ministerial in nature, and the Escrow Agent shall
incur no liability and shall not be liable to the Purchaser, the Company or
anyone else unless the Escrow Agent is finally judicially determined to have
acted in bad faith.

(b) The Escrow Agent is hereby instructed to receive (i) the Aggregate Purchase
Price to be deposited by Purchaser (the “Deposit”) and held in an attorney trust
account designated by the Escrow Agent; (ii) original or copies of signature
pages of this Agreement; and (iii) the Purchased Securities.

(c) At the Closing, the Escrow Agent shall release to the Company the Deposit,
representing the Aggregate Purchase Price, and shall deliver to the Purchaser
the Purchased Securities.

(d) Purchaser and the Company acknowledge and agree that Escrow Agent will be
using its firm trust account as the escrow account and that no interest on
amounts held in escrow will be paid to the Purchaser or the Company under any
circumstances, regardless of the amount of time such funds are held.

(e) Purchaser and the Company jointly and severally agree to indemnify and hold
harmless the Escrow Agent from any and all fees, costs, expenses, damages,
judgments, amounts paid in settlement, and any other liability incurred by
Escrow Agent in connection with, relating to or arising from its performance as
Escrow Agent hereunder.

(f) Escrow Agent will not release the funds deposited by the Purchaser to the
Company until Escrow Agent receives the Purchased Securities and a Funding
Confirmation Letter.

(g) By executing this Agreement, Purchaser and the Company are hereby
irrevocably authorizing and instructing the Escrow Agent to return the
Purchaser’s Aggregate Purchase Price to the Purchaser if the Closing has not
occurred on or prior to July 15, 2011 (the “Escrow Period”).

(h) The Escrow Agent is entitled to rely on the accuracy, act in reliance upon
the contents and assume the genuineness of any written notification received by
it from the Company, the Purchaser and the Transfer Agent.

(i) In the event of dispute regarding any instructions or notification the
Escrow Agent may receive hereunder, Escrow Agent is under no obligation to bring
an action or proceeding in court with respect to any escrowed amounts, but may
continue to hold the escrowed amounts or return them to Purchaser at any time
after the Escrow Period.

(j) Escrow Agent has no responsibilities or obligations as Escrow Agent, except
as set forth in this Section 1.4.

(k) Escrow Agent is a third party beneficiary under this Agreement.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as specifically contemplated by this Agreement or as set forth in the SEC
Documents, the Company hereby represents and warrants to the Purchaser that:

2.1 Organization and Qualification. The Company is duly incorporated, validly
existing and in good standing under the laws of the State of Texas, with full
corporate power and authority to conduct its business as currently conducted as
disclosed in the SEC Documents. The Company is duly qualified to do business and
is in good standing in every jurisdiction in which the nature of the business
conducted by it or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not reasonably be expected to have a Material Adverse Effect.





2







--------------------------------------------------------------------------------







2.2 Authorization; Enforcement. The Company has all requisite corporate power
and authority to enter into and to perform its obligations under this Agreement,
to consummate the transactions contemplated hereby and to issue the Shares in
accordance with the terms hereof. The execution, delivery and performance of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby (including the issuance of the Shares) have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization of the Company, its Board of Directors, or its stockholders is
required. This Agreement has been duly executed by the Company and constitutes a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, or moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity and except as may
otherwise be limited by state or federal securities laws or public policy
underlying such laws.

2.3 Capitalization. The authorized capital stock of the Company, as of May 1,
2011 consists of 100,000,000 shares of Common Stock, $0.001 par value per share,
of which 19,804,913 shares are issued and outstanding, and 84,600 shares are
issuable, and 100,000 shares of blank check preferred stock, $0.001 par value
per share, none of which have been designated. No shares of Common Stock are
held in treasury as of May 1, 2011. All of the issued and outstanding shares of
Common Stock have been duly authorized, validly issued, fully paid, and
nonassessable. Options to purchase an aggregate of 1,127,500 shares of Common
Stock are outstanding as of May 1, 2011 and warrants to purchase an aggregate of
4,413,473 shares of Common Stock are outstanding as of May 1, 2011. Except as
disclosed in or contemplated by the SEC Documents, the Company does not have
outstanding any options to purchase, or any preemptive rights or other rights to
subscribe for or to purchase, any securities or obligations convertible into, or
any contracts or commitments to issue or sell, shares of its capital stock or
any such options, rights, convertible securities or obligations. The Company’s
Certificate of Formation (as amended, the “Certificate of Incorporation”), as in
effect on the date hereof, and the Company’s Bylaws (as amended, the “Bylaws”)
as in effect on the date hereof, are each filed as exhibits to the SEC
Documents.

2.4 Issuance of Shares. The Shares are duly authorized and, upon issuance in
accordance with the terms of this Agreement, will be validly issued, fully paid
and non-assessable and will not be subject to preemptive rights or other similar
rights of stockholders of the Company.

2.5 No Conflicts; Government Consents and Permits.

(a) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby
(including the issuance of the Shares) will not (i) conflict with or result in a
violation of any provision of its Certificate of Incorporation or Bylaws or
require the approval of the Company’s stockholders, (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default under,
any agreement, indenture, or instrument to which the Company is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including United States federal and state securities laws and
regulations and regulations of any self-regulatory organizations to which the
Company or its securities are subject) applicable to the Company, except in the
case of clauses (ii) and (iii) only, for such conflicts, breaches, defaults, and
violations as would not reasonably be expected to have a Material Adverse
Effect.

(b) The Company is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency or
any regulatory or self regulatory agency in order for it to execute, deliver or
perform any of its obligations under this Agreement in accordance with the terms
hereof, or to issue and sell the Shares in accordance with the terms hereof,
other than such as have been made or obtained, and except for any filings
required to be made under federal or state securities laws.

(c) The Company has all franchises, permits, licenses, and any similar authority
necessary for the conduct of its business as now being conducted by it and as
currently proposed to be conducted as disclosed in the SEC Documents, except for
such franchise, permit, license or similar authority, the lack of which would
not reasonably be expected to have a Material Adverse Effect. The Company has
not received any actual notice of any proceeding relating to revocation or
modification of any such franchise, permit, license, or similar authority except
where such revocation or modification would not reasonably be expected to have a
Material Adverse Effect.





3







--------------------------------------------------------------------------------







2.6 SEC Documents, Financial Statements. The Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC since January 1, 2010, pursuant to the reporting requirements
of the Exchange Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents (other than exhibits) incorporated by reference therein, being
collectively hereinafter referred to herein as the “SEC Documents”). Each
Purchaser has had access to true and complete copies of the SEC Documents via
the SEC’s EDGAR system. As of their respective dates, the SEC Documents complied
in all material respects with the requirements of the Exchange Act or the
Securities Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the Financial Statements and the related notes complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. The Financial
Statements and the related notes have been prepared in accordance with
accounting principles generally accepted in the United States, consistently
applied, during the periods involved (except (i) as may be otherwise indicated
in the Financial Statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they may not include footnotes, may
be condensed or summary statements or may conform to the SEC’s rules and
instructions for Reports on Form 10-Q) and fairly present in all material
respects the consolidated financial position of the Company as of the dates
thereof and the consolidated results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal and
recurring year-end audit adjustments). All material agreements that were
required to be filed as exhibits to the SEC Documents under Item 601 of
Regulation S-K (collectively, the “Material Agreements”) to which the Company or
any Subsidiary of the Company is a party, or the property or assets of the
Company or any Subsidiary of the Company are subject, have been filed as
exhibits to the SEC Documents. All Material Agreements are valid and enforceable
against the Company in accordance with their respective terms, except (i) as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, or moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally, and (ii) as enforceability may be subject
to general principles of equity or otherwise limited by state or federal
securities laws or public policy underlying such laws. The Company is not in
breach of or default under any of the Material Agreements, and to the Company’s
knowledge, no other party to a Material Agreement is in breach of or default
under such Material Agreement, except, in each case, for such breaches or
defaults as would not reasonably be expected to have a Material Adverse Effect.
The Company has not received a notice of termination nor is the Company
otherwise aware of any threats to terminate any of the Material Agreements.

2.7 Disclosure Controls and Procedures. Except as disclosed in the SEC
Documents, the Company has established and maintains disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) that are
effective in all material respects to ensure that material information relating
to the Company, including any consolidated Subsidiaries, is made known to its
chief executive officer and chief financial officer by others within those
entities. The Company’s certifying officers have evaluated the effectiveness of
the Company’s disclosure controls and procedures as of the end of the period
covered by the most recently filed quarterly or annual periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed quarterly or annual periodic report under the Exchange Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal control over financial reporting (as such term
is defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal control over financial reporting.

2.8 Accounting Controls. Except as disclosed in the SEC Documents, the Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles as applied in the United States and to
maintain accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.





4







--------------------------------------------------------------------------------







2.9 Absence of Litigation. Except as disclosed in the SEC Documents, as of the
date hereof, there is no action, suit, proceeding or investigation before or by
any court, public board, government agency, self-regulatory organization or body
pending or, to the Company’s knowledge, threatened against the Company that if
determined adversely to the Company would reasonably be expected to have a
Material Adverse Effect or would reasonably be expected to impair the ability of
the Company to perform its obligations under this Agreement. Neither the
Company, nor any director or officer thereof, is or has been the subject of any
action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty relating to the Company.
There has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC of the Company or any current or
former director or officer of the Company. The Company has not received any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the Exchange Act or the Securities Act and, to the
Company’s knowledge, the SEC has not issued any such order.

2.10 Intellectual Property Rights. The Company owns or possesses, or has a
reasonable basis on which it believes it can obtain on reasonable terms,
licenses or sufficient rights to use all patents, patent applications, patent
rights, inventions, know-how, trade secrets, trademarks, trademark applications,
service marks, service names, trade names and copyrights necessary to enable it
to conduct its business as conducted as of the date hereof and, to its
knowledge, as proposed to be conducted as described in the SEC Documents (the
“Intellectual Property”). To the Company’s knowledge, the Company has not
infringed the intellectual property rights of third parties and no third party,
to the Company’s knowledge, is infringing the Intellectual Property, in each
case, which could reasonably be expected to result in a Material Adverse Effect.
Except as disclosed in the SEC Documents, there are no material options,
licenses or agreements relating to the Intellectual Property, nor is the Company
bound by or a party to any material options, licenses or agreements relating to
the patents, patent applications, patent rights, inventions, know-how, trade
secrets, trademarks, trademark applications, service marks, service names, trade
names or copyrights of any other person or entity. There is no material claim or
action or proceeding pending or, to the Company’s knowledge, threatened that
challenges any of the rights of the Company in or to, or otherwise with respect
to, any Intellectual Property.

2.11 Placement Agent. Other than as set forth on Schedule 2.11 hereto, the
Company has taken no action that would give rise to any claim by any person for
brokerage commissions, placement agent’s fees or similar payments relating to
this Agreement or the transactions contemplated hereby with Purchaser (it is
understood and agreed that this representation relates only to the Purchaser
under this Agreement and that the Company may enter into agreements to pay
brokerage commissions, placement agent’s fees or similar payments, other than
arrangements described on Schedule 2.11 hereto, with respect to sales of Shares
to purchasers other than the Purchaser hereunder.

2.12 Investment Company. The Company is not and, after giving effect to the
offering and sale of the Shares, will not be an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company shall conduct its business in a manner so
that it will not become subject to the Investment Company Act.

2.13 No Material Adverse Change. Since December 31, 2010, except as described or
referred to in the SEC Documents and except for cash expenditures in the
ordinary course of business, there has not been any change in the assets,
business, properties, financial condition or results of operations of the
Company that would reasonably be expected to have a Material Adverse Effect.
Since December 31, 2010, (i) there has not been any dividend or distribution of
any kind declared, set aside for payment, paid or made by the Company on any
class of capital stock, (ii) the Company has not sustained any material loss or
interference with the Company’s business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority, and (iii) the Company has not incurred any
material liabilities except in the ordinary course of business.

2.14 Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes are prudent and customary for a company (i) in the businesses and
location in which the Company is engaged, (ii) with the resources of the
Company, and (iii) at a similar stage of development as the Company. The Company
has not received any written notice that the Company will not be able to renew
its existing insurance coverage as and when such coverage expires. The Company
believes it will be able to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.





5







--------------------------------------------------------------------------------










2.15 Foreign Corrupt Practices. Since January 1, 2006, neither the Company, nor
to the Company’s knowledge, any director, officer, agent, employee or other
person acting on behalf of the Company has, in the course of its actions for, or
on behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of in any material respect any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

2.16 Private Placement. Neither the Company nor its Subsidiary or any
affiliates, nor any person acting on its or their behalf, has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under any circumstances that would require registration of the
Shares under the Securities Act. Assuming the accuracy of the representations
and warranties of the Purchaser contained in Article 3 hereof, the issuance of
the Shares is exempt from registration under the Securities Act.

2.17 Taxes. The Company has filed (or has obtained an extension of time within
which to file) all necessary federal, state and foreign income and franchise tax
returns and, except as disclosed in the SEC Documents, has paid all taxes shown
as due on such tax returns, except where the failure to so file or the failure
to so pay would not reasonably be expected to have a Material Adverse Effect.

2.18 Real and Personal Property. The Company has good and marketable title to,
or has valid rights to lease or otherwise use, all items of real and personal
property that are material to the business of the Company free and clear of all
liens, encumbrances, claims and defects and imperfections of title except those
that (i) arise under the Company’s existing secured credit facilities, (ii) do
not materially interfere with the use of such property by the Company or
(iii) would not reasonably be expected to have a Material Adverse Effect.

2.19 Application of Takeover Protections. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby will not
impose any restriction on any Purchaser, or create in any party (including any
current stockholder of the Company) any rights, under any share acquisition,
business combination, poison pill (including any distribution under a rights
agreement), or other similar anti-takeover provisions under the Company’s
charter documents or the laws of its state of incorporation.

2.20 Related Party Transactions. All transactions that have occurred between or
among the Company, on the one hand, and any of its officers or directors, or any
affiliate or affiliates of any such officer or director, on the other hand,
prior to the date hereof have been disclosed in the SEC Documents.

2.21 Use of Proceeds. The Company shall use the net proceeds of the sale of the
Shares hereunder for development of the Company’s oil and gas properties,
working capital and general corporate purposes, which may include payment of
amounts relating to the Refinancing.

ARTICLE 3

PURCHASER’S REPRESENTATIONS AND WARRANTIES

The Purchaser represents and warrants to the Company that:

3.1 Investment Purpose. The Purchaser is purchasing the Shares for its own
account and not with a present view toward the public sale or distribution
thereof and has no intention of selling or distributing any of such Shares or
any arrangement or understanding with any other persons regarding the sale or
distribution of such Shares except as would not result in a violation of the
Securities Act. The Purchaser will not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) any of the Shares except in accordance
with the Securities Act.

3.2 Reliance on Exemptions. The Purchaser understands that the Shares are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Shares.





6







--------------------------------------------------------------------------------







3.3 Information. The Purchaser has been furnished with all relevant materials
relating to the business, finances and operations of the Company necessary to
make an investment decision, and materials relating to the offer and sale of the
Shares, that have been requested by the Purchaser, including, without
limitation, the SEC Documents, and the Purchaser has had the opportunity to
review the SEC Documents. The Purchaser has been afforded the opportunity to ask
questions of the Company regarding the Company, including without limitation,
all aspects of the Company’s business, operations, financial condition,
prospects, intellectual property and pending disputes. Neither such inquiries
nor any other investigation conducted by or on behalf of such Purchaser or its
representatives or counsel shall modify, amend or affect such Purchaser’s right
to rely on the truth, accuracy and completeness of the SEC Documents and the
Company’s representations and warranties contained in the Agreement, it being
agreed that the Company has not made and does not make any representations or
warranties to any Purchaser expect as expressly set forth herein.

3.4 Accredited Investor.  The Purchaser is an “accredited investor” as defined
in Rule 501(a) of Regulation D promulgated under the Securities Act (an
“Accredited Investor”) and, if an entity, either (i) was not organized for the
specific purpose of acquiring the Shares, or (ii) each of its equity owners,
members or partners, as the case may be, is an Accredited Investor.

3.5 Acknowledgement of Risk.

(a) The Purchaser acknowledges and understands that its investment in the Shares
involves a significant degree of risk, including, without limitation, (i)  the
Company’s possible need for substantial funds in addition to the proceeds from
the sale of the Shares and from operations to fully develop its oil and gas
properties; (ii) an investment in the Company is speculative, and only
Purchasers who can afford the loss of their entire investment should consider
investing in the Company and the Shares; (iii) the Purchaser may not be able to
liquidate its investment; (iv) transferability of the Shares is extremely
limited; (v) in the event of a disposition of the Shares, the Purchaser could
sustain the loss of its entire investment; and (vi) the Company has not paid any
dividends on its Common Stock since inception and does not anticipate the
payment of dividends in the foreseeable future. The Purchaser acknowledges that
risks factors related to the Company and an investment in the Company are more
fully set forth in the SEC Documents and that Purchaser has reviewed such risk
factors.

(b) The Purchaser is able to bear the economic risk of holding the Shares for an
indefinite period, and has knowledge and experience in financial and business
matters such that it is capable of evaluating the risks of the investment in the
Shares; and

(c) The Purchaser has, in connection with the Purchaser’s decision to purchase
Shares, not relied upon any representations, warranties or other information
(whether oral or written) of or related to the Company other than: (i) those
representations and warranties of the Company specifically set forth herein and
(ii) the information contained in the SEC Documents, and the Purchaser has, with
respect to all matters relating to this Agreement and the offer and sale of the
Shares, relied solely upon the advice of such Purchaser’s own counsel and has
not relied upon or consulted counsel to the Company.

3.6 Governmental Review. The Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Shares or an investment
therein.

3.7 Transfer or Resale. The Purchaser understands that:

(a) the Shares have not been and are not being registered under the Securities
Act or any applicable state securities laws and, consequently, the Purchaser may
have to bear the risk of owning the Shares for an indefinite period of time
because the Shares may not be transferred unless (i) the resale of the Shares is
registered pursuant to an effective registration statement under the Securities
Act; (ii) the Purchaser has delivered to the Company an opinion of counsel (in
form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that the Shares to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration; or
(iii) the Shares are sold or transferred pursuant to Rule 144;

(b) any sale of the Shares made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and, if Rule 144 is not applicable, any
resale of the Shares under circumstances in which the seller (or the person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and





7







--------------------------------------------------------------------------------







(c) neither the Company nor any other person is under any obligation to register
the resale of the Shares under the Securities Act or any state securities laws
or to comply with the terms and conditions of any exemption thereunder.

3.8 Legends.

(a) The Purchaser understands the certificates representing the Shares will bear
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for such Shares):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT SUCH OPINION
IS REQUIRED PURSUANT TO THAT CERTAIN SECURITIES PURCHASE AGREEMENT UNDER WHICH
THE SECURITIES WERE ISSUED.

(b) To the extent the resale of the Shares is registered under the Securities
Act pursuant to an effective Registration Statement, the Company agrees to
promptly (i) authorize the removal of the legend set forth in Section 3.8(a) and
any other legend not required by applicable law from such Shares and (ii) cause
its transfer agent to issue such Shares without such legends to the holders
thereof by electronic delivery at the applicable balance account at the
Depository Trust Company upon surrender of any stock certificates evidencing
such Shares. With respect to any Shares for which restrictive legends are
removed pursuant to this Section 3.8(b), the holder thereof agrees to only sell
such Shares when and as permitted by the effective registration statement
covering such resale and in accordance with applicable securities laws and
regulations. Any fees (with respect to the Company’s transfer agent, counsel or
otherwise) associated with the removal of such legend(s) shall be borne by the
Company.

(c) The Purchaser may request that the Company remove, and the Company agrees to
authorize the removal of any legend from the Shares (i) following any sale of
the Shares pursuant to Rule 144, or (ii) if such Shares are eligible for sale
under Rule 144 following the expiration of the one-year holding requirement
under subparagraphs (b)(1)(i) and (d) thereof. Following the time a legend is no
longer required for the Shares under this Section 3.8(c), the Company will, no
later than three Business Days following the delivery by a Purchaser to the
Company or the Company’s transfer agent of a legended certificate representing
such securities, deliver or cause to be delivered to such Purchaser a
certificate representing such securities that is free from all restrictive and
other legends.

3.9 Authorization; Enforcement. The Purchaser has the requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The Purchaser has taken all necessary action to authorize
the execution, delivery and performance of this Agreement. Upon the execution
and delivery of this Agreement, this Agreement shall constitute a valid and
binding obligation of the Purchaser enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity and except as rights to indemnity and contribution may be
limited by state or federal securities laws or public policy underlying such
laws.

3.10 Residency. The Purchaser is a resident of the jurisdiction set forth
immediately below such Purchaser’s name on the signature page hereto. If the
Purchaser is a non-U.S. Person, the Purchaser agrees to deliver, along with this
Agreement, an IRS Form W-9 certifying the Purchaser’s foreign status.

3.11 No Short Sales. Between the time the Purchaser learned about the Offering
and the public announcement of the Offering, the Purchaser has not engaged in
any short sales or similar transactions with respect to the Common Stock or any
derivative thereof, nor has the Purchaser, directly or indirectly, caused any
Person to engage in any short sales or similar transactions with respect to the
Common Stock or any derivative thereof, including, without limitation, and in
each case, in any transaction aimed, directly or indirectly, at affecting the
price of the Common Stock for purposes of the transactions contemplated by this
Agreement.





8







--------------------------------------------------------------------------------







3.12 Acknowledgements Regarding Offering and Placement Agent. The Purchaser
acknowledges that (i) the Purchaser has taken no action that would give rise to
any claim by any person for brokerage commissions, placement agent’s fees or
similar payments relating to this Agreement or the transactions contemplated
hereby, and (ii) no Shares were offered or sold to it by means of any form of
general solicitation or general advertising.

3.13 U.S. Patriot Act Representation. The Purchaser hereby represents and
warrants that Purchaser is not, nor is it acting as an agent, representative,
intermediary or nominee for, a person identified on the list of blocked persons
maintained by the Office of Foreign Assets Control, U.S. Department of Treasury.
In addition, the Purchaser has complied with all applicable U.S. laws,
regulations, directives, and executive orders imposing economic sanctions,
embargoes, export controls or anti-money laundering requirements, including but
not limited to the following laws: (1) the International Emergency Economic
Powers Act, 50 U.S.C. 1701-1706; (2) the National Emergencies Act, 50 U.S.C.
1601-1651; (3) section 5 of the United Nations Participation Act of 1945, 22
U.S.C. 287c; (4) Section 321 of the Antiterrorism Act, 18 U.S.C. 2332d; (5) the
Export Administration Act of 1979, as amended, 50 U.S.C. app. 2401-2420; (6) the
Trading with the Enemy Act, 50 U.S.C. app. 1 et seq.; (7) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56; and (8) Executive Order 13224
(Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism) of September 23, 2001.

3.14 Residency; Foreign Securities Laws.  Unless the Purchaser resides, in the
case of individuals, or is headquartered or formed, in the case of entities, in
the United States, the Purchaser acknowledges that the Company will not issue
any Shares in compliance with the laws of any jurisdiction outside of the United
States and the Company makes no representation or warranty that any Shares
issued outside of the United States have been offered or sold in compliance with
the laws of the jurisdiction into which such Shares were issued.  If the
Purchaser is not a resident of or formed in the United States, the Purchaser
warrants to the Company that (a) no filing is required by the Company with any
governmental authority in the Purchaser’s jurisdiction in connection with the
transactions contemplated hereby, (b) the Purchaser has satisfied itself as to
the full observance of the laws of its jurisdiction in connection with the
acquisition of the Shares or any use of this Agreement, including (i) the legal
requirements within its jurisdiction for the purchase of the Shares, (ii) any
foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Shares, and (c) the Purchaser’s
acquisition of and payment for, and its continued ownership of the Shares, will
not violate any applicable securities or other laws of his, her or its
jurisdiction.

ARTICLE 4

COVENANTS

4.1 Reporting Status. The Common Stock is registered under Section 12 of the
Exchange Act. For a period of not less than one year from the Closing Date, the
Company will use commercially reasonable efforts to timely file all documents
with the SEC, and to avoid termination of its status as an issuer required to
file reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would permit such termination.

4.2 Expenses. The Company and the Purchaser is liable for, and will pay, its own
expenses incurred in connection with the negotiation, preparation, execution and
delivery of this Agreement, including, without limitation, attorneys’ and
consultants’ fees and expenses.

4.3 Financial Information. The financial statements of the Company to be
included in any documents filed with the SEC will be prepared in accordance with
accounting principles generally accepted in the United States, consistently
applied (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may not include footnotes, may be condensed or summary
statements or may conform to the SEC’s rules and instructions for Reports on
Form 10-Q), and will fairly present in all material respects the consolidated
financial position of the Company and consolidated results of its operations and
cash flows as of, and for the periods covered by, such financial statements
(subject, in the case of unaudited statements, to normal and recurring year-end
audit adjustments).





9







--------------------------------------------------------------------------------







4.4 Securities Laws Disclosure; Publicity. On or before 9:30 a.m., New York
local time, on the fourth business day following the Closing Date, the Company
shall issue a press release announcing the signing of this Agreement and
describing the terms of the transactions contemplated by this Agreement and
shall file a Current Report on Form 8-K with the SEC describing the terms of the
transactions contemplated by this Agreement and including as an exhibit to such
Current Report on Form 8-K this Agreement, in the form required by the Exchange
Act. The Company shall not otherwise publicly disclose the name of any
Purchaser, or include the name of any Purchaser in any filing with the SEC
(other than in a registration statement and any exhibits to filings made in
respect of this transaction in accordance with periodic filing requirements
under the Exchange Act) or any regulatory agency, without the prior written
consent of such Purchaser, except to the extent such disclosure is required by
law or regulations, in which case the Company shall provide the Purchaser with
prior notice of such disclosure.

4.5 Sales by Purchaser. The Purchaser will sell any Shares held by it in
compliance with applicable prospectus delivery requirements, if any, or
otherwise in compliance with the requirements for an exemption from registration
under the Securities Act and the rules and regulations promulgated thereunder.
The Purchaser will not make any sale, transfer or other disposition of the
Shares in violation of federal or state securities laws.

ARTICLE 5

CONDITIONS TO CLOSING

5.1 Conditions to Obligations of the Company. The Company’s obligation to
complete the purchase and sale of the Shares to the Purchaser is subject to the
waiver by the Company or fulfillment as of the Closing Date of the following
conditions:

(a) Receipt of Funds. The Escrow Agent shall have received immediately available
funds in the full amount of the Aggregate Purchase Price for the Shares being
purchased hereunder as set forth on the signature page hereof.

(b) Representations and Warranties. The representations and warranties made by
the Purchaser in Article 3 shall be true and correct in all material respects as
of the Closing Date.

(c) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchaser on or prior to the Closing Date shall
have been performed or complied with in all material respects.

(d) Blue Sky. The Company shall have obtained all necessary blue sky law permits
and qualifications, or secured exemptions therefrom, required by any state for
the offer and sale of the Shares.

(e) Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

(g) No Governmental Prohibition. The sale of the Shares by the Company shall not
be prohibited by any law or governmental order or regulation.

5.2 Conditions to Purchaser’s Obligations at the Closing. The Purchaser’s
obligation to complete the purchase and sale of the Shares is subject to the
waiver by the Purchaser or fulfillment as of the Closing Date of the following
conditions:

(a) Representations and Warranties. The representations and warranties made by
the Company in Article 2 shall be true and correct in all material respects as
of the Closing Date.

(b) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

(c) Blue Sky. The Company shall have obtained all necessary blue sky law permits
and qualifications, or secured exemptions therefrom, required by any state or
foreign or other jurisdiction for the offer and sale of the Shares.





10







--------------------------------------------------------------------------------







(d) Delivery of Purchased Securities and Funding Confirmation Letter. The
Company, directly or through the Transfer Agent, shall have delivered to the
Escrow Agent the Funding Confirmation Letter and the Purchased Securities.

(e) Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

(f) No Governmental Prohibition. The sale of the Shares by the Company shall not
be prohibited by any law or governmental order or regulation.

(g) Registration Rights Agreement.  The Company shall have entered into a
registration rights agreements with the Purchasers in the form attached hereto
as Exhibit B.

ARTICLE 6

DEFINITIONS

6.1 “Aggregate Purchase Price” has the meaning set forth in Section 1.3.

6.2 “Agreement” has the meaning set forth in the preamble.

6.3 “Affiliate” means, with respect to any Person (as defined below), any other
Person controlling, controlled by or under direct or indirect common control
with such Person (for the purposes of this definition “control,” when used with
respect to any specified Person, shall mean the power to direct the management
and policies of such person, directly or indirectly, whether through ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing).

6.4 “Business Day” means a day Monday through Friday on which banks are
generally open for business in Houston, Texas.

6.5 “Bylaws” has the meaning set forth in Section 2.3.

6.6 “Certificate of Incorporation” has the meaning set forth in Section 2.3.

6.7 “Closing” has the meaning set forth in Section 1.2.

6.8 “Closing Date” has the meaning set forth in Section 1.2.

6.9 “Common Stock” means the common stock, par value $0.001 per share, of the
Company.

6.10 “Company” means Saratoga Resources, Inc., a Texas corporation.

6.11 “Deposit” has the meaning set forth in Section 1.4.

6.12 “Escrow Agent” has the meaning set forth in Section 1.4.

6.13 “Escrow Period” has the meaning set forth in Section 1.4.

6.14 “Evaluation Date” has the meaning set forth in Section 2.7.

6.15 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

6.16 “Financial Statements” means the financial statements of the Company
included in the SEC Documents.

6.17 “Full Funding” has the meaning set forth in the recitals.

6.18 “Funding Confirmation Letter” means a letter from, and signed by an officer
of, the Company addressed to the Escrow Agent in which the Company affirms that
Full Funding has occurred and that it has a good faith intent to retire, in its
entirety, all amounts comprising the Wayzata Debt not later than three (3)
Business Days following the issuance of the Funding Confirmation Letter.





11







--------------------------------------------------------------------------------







6.19 “Funding Deadline” has the meaning set forth in Section 1.3.

6.20 “Intellectual Property” has the meaning set forth in Section 2.10.

6.21 “Investment Company Act” has the meaning set forth in Section 2.12.

6.22 “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, assets or financial condition of the Company, taken as a
whole, or (b) the ability of the Company to perform its obligations pursuant to
the transactions contemplated by this Agreement.

6.23 “Material Agreements” has the meaning set forth in Section 2.6.

6.24 “Offering” means the private placement of the Shares contemplated by this
Agreement and other similar Agreements with other Purchasers.

6.25 “Person” means any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).

6.26 “Purchased Securities” has the meaning set forth in Section 1.4.

6.27 “Purchaser(s)” has the meaning set forth in the preamble and recitals, and
their permitted transferees.

6.28 “Purchase Price” has the meaning set forth in Section 1.1.

6.29 “Refinancing” has the meaning set forth in the recitals.

6.30 The terms “register,” “registered” and “registration” refer to the
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

6.31 “Rule 144” means Rule 144 promulgated under the Securities Act, or any
successor rule.

6.32 “SEC” means the United States Securities and Exchange Commission.

6.33 “SEC Documents” has the meaning set forth in Section 2.6.

6.34 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, or any similar successor statute.

6.35 “Shares” has the meaning set forth in the recitals.

6.36 “Subsidiary” of any person shall mean any corporation, partnership, limited
liability company, joint venture or other legal entity of which such Person
(either above or through or together with any other subsidiary) owns, directly
or indirectly, more than 50% of the stock or other equity interests the holders
of which are generally entitled to vote for the election of the board of
directors or other governing body of such corporation or other legal entity.

6.37 “Transfer Agent” has the meaning set forth in Section 1.3.

6.38 “Wayzata Debt” has the meaning set forth in the recitals.





12







--------------------------------------------------------------------------------







ARTICLE 7

GOVERNING LAW; MISCELLANEOUS

7.1 Governing Law; Jurisdiction. This Agreement will be governed by and
interpreted in accordance with the laws of the State of Texas, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Texas or any other jurisdictions) that would cause the application of
the laws of any jurisdictions other than the State of Texas. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of Houston, County of Harris, State of Texas for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.




7.2 Counterparts; Signatures by Facsimile. This Agreement may be executed in two
or more counterparts, all of which are considered one and the same agreement and
will become effective when counterparts have been signed by each party and
delivered to the other parties. This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile or e-mail transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.

7.3 Headings. The headings of this Agreement are for convenience of reference
only, are not part of this Agreement and do not affect its interpretation.

7.4 Severability. If any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision will be deemed
modified in order to conform with such statute or rule of law. Any provision
hereof that may prove invalid or unenforceable under any law will not affect the
validity or enforceability of any other provision hereof.

7.5 Entire Agreement; Amendments. This Agreement (including all schedules and
exhibits hereto) constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the party to be charged with enforcement. Any
amendment or waiver by a party effected in accordance with this Section 7.5
shall be binding upon such party, including with respect to any Shares purchased
under this Agreement at the time outstanding and held by such party (including
securities into which such Shares are convertible and for which such Shares are
exercisable) and each future holder of all such securities.

7.6 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed facsimile transmission if sent during
normal business hours of the recipient, if not, then on the next Business Day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one Business Day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. The addresses for such communications are:

 

If to the Company:

  

Saratoga Resources, Inc.

 

  

7500 San Felipe, Suite #675

 

  

Houston, TX 77063

 

  

Facsimile:

 

(713) 458-1561

 

  

Attention:

 

President



If to the Purchaser:

To the address set forth on the signature page hereto.





13







--------------------------------------------------------------------------------







Each party will provide ten days’ advance written notice to the other parties of
any change in its address.

7.7 Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties and their successors and assigns. The Company will not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Purchaser; provided, however, that no such consent shall
be required in connection with any acquisition of the Company or a majority of
the outstanding shares of Common Stock or a sale of all or substantially all of
the assets of the Company, in each case in a single or series of related
transactions, or in the case of any other assignment by operation of law. The
Purchaser may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Company.

7.8 Third Party Beneficiaries. Except as provided for in Section 1.4, this
Agreement is intended for the benefit of the parties hereto, their respective
permitted successors and assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.

7.9 Further Assurances. Each party will do and perform, or cause to be done and
performed, all such further acts and things, and will execute and deliver all
other agreements, certificates, instruments and documents, as another party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.




7.10 No Strict Construction. The language used in this Agreement is deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

7.11 Equitable Relief. The Company recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to the Purchaser. The Company therefore agrees
that the Purchaser is entitled to seek temporary and permanent injunctive relief
in any such case. The Purchaser also recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to the Company. The Purchaser therefore agrees
that the Company is entitled to seek temporary and permanent injunctive relief
in any such case.

7.12 Survival of Representations and Warranties. Notwithstanding any
investigation made by any party to this Agreement, all representations and
warranties made by the Company and the Purchaser herein shall survive for a
period of one year following the date hereof.

 [Signature Page Follows]





14







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.




  

 

 

Name of Purchaser (Printed)

  

  

  

By:

 

  

  

  

  

  

Name (printed):

 

  

  

  

 

  

  

Title:

 

  

  

  

 

  

  

Address:

 

  

  

  

 

  

  

  

 

  

  

  

 

 

Country of Domicile:

 

 

 

 

 

  

  

Number of Shares:

 

  

  

  

 

  

  

Aggregate Purchase Price: $

 

  

  

  

  

  

Tax ID No.:*

 

  

  

  

 

  

  

Contact Name:

 

  

  

  

 

  

  

Telephone:

 

 

 

 

 

 

 

Email:

 

  

  

  

  

  

Name in which the Shares should be registered (if different):

  

  

 

  

  

 

  

  

Relationship between the Purchaser and the person or entity in whose name the
Shares should be registered (if different):

  

  

 

  

  

 

 

 

 

Agreed to and Accepted by:

  

  

  

SARATOGA RESOURCES, INC.

  

  

  

By:

 

  

Name:

 

  

Title:

 

  




 *

Non-U.S. Purchasers with no U.S. Tax Identification Number should complete and
return IRS Form W-8.
































15





